Citation Nr: 1038800	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  06-35 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
left ovarian cyst with uterine fibroids, status post laparotomy 
with myomectomy, right salpingectomy and cystectomy, prior to May 
1, 2005, exclusive of a temporary total evaluation due to a 
period of convalescence from March 31, 2005, through April 30, 
2005.

2.  Entitlement to an initial rating in excess of 10 percent for 
left ovarian cyst with uterine fibroids status post laparotomy 
with myomectomy, right salpingectomy and cystectomy, from May 1, 
2005.

3.  Entitlement to an initial rating in excess of 10 percent for 
recurrent right great toe ganglion cyst, exclusive of a temporary 
total evaluation due to a period of convalescence from April 18, 
2006, through June 30, 2006.

4.  Entitlement to an initial (compensable) rating for bilateral 
pes planus (flat feet) prior to February 11, 2009.

5.  Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus (flat feet) from February 11, 2009.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.  Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to September 
2004.  She also had approximately one year and 11 months of prior 
active duty service.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois.  In 
this decision the RO granted service connection for left ovarian 
cyst and assigned a noncompensable rating effective October 1, 
2004.  The RO also granted service connection for recurrent right 
great toe ganglion cyst and assigned a 10 percent rating 
effective October 1, 2004.  In addition, the RO granted service 
connection for right and left flat feet, assigning a 
noncompensable rating effective October 1, 2004.  In September 
2006, the RO assigned a temporary total evaluation of 100 percent 
for the Veteran's service-connected recurrent right great toe 
ganglion cyst from April 18, 2006, through June 30, 2006, based 
on surgical or other treatment necessitating convalescence.  The 
RO went on to assign a 10 percent rating for this disability, 
effective July 1, 2006.  In September 2008, the Veteran testified 
before the undersigned Veterans Law Judge at a Board video 
conference hearing.  This matter was previously before the Board 
in December 2008 at which time the issues on appeal were remanded 
for additional development.  In a subsequent rating decision in 
August 2009, the RO increased the rating for ovarian cysts with 
fibroids to 30 percent effective October 1, 2004, assigned a 
temporary total rating of 100 percent based on surgical or other 
treatment necessitating convalescence for this disability, 
effective March 31, 2005, and assigned a 10 percent rating 
effective May 1, 2005.  Also in this decision the RO increased 
the rating for flat foot, right and left, to 10 percent effective 
February 11, 2009.  

Following the RO's issuance of the last supplemental statement of 
the case in August 2009, additional evidence was received both at 
the RO and at the Board.  The evidence received at the RO, in 
March 2010, includes a VA orthopedic examination report dated in 
January 2010 that addresses the severity of the Veteran's 
service-connected recurrent right great toe ganglion cysts and 
bilateral pes planus.  As is explained in the remand below, this 
evidence is pertinent to the Veteran's claims of entitlement to 
an initial rating in excess of 10 percent for recurrent right 
great toe ganglion cyst, exclusive of a temporary total 
evaluation due to a period of convalescence from April 18, 2006, 
through June 30, 2006, and entitlement to a rating in excess of 
10 percent for bilateral pes planus (flat feet) from February 11, 
2009.  Thus, these matters must be remanded to the RO for its 
initial review of the new, pertinent evidence.  See 38 C.F.R. 
§ 20.1304(c).  The evidence received at the Board, in August 
2010, consists of duplicate copies of records already on file and 
thus is not considered pertinent evidence that must be referred 
to the RO for review in the first instance.  Id.

The issues of entitlement to an initial rating in excess of 10 
percent for recurrent right great toe ganglion cyst, exclusive of 
a temporary total evaluation due to a period of convalescence 
from April 18, 2006, through June 30, 2006, and entitlement to a 
rating in excess of 10 percent for bilateral pes planus (flat 
feet) from February 11, 2009, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if additional action is required on her part.


FINDINGS OF FACT

1.  For the period prior to May 1, 2005, exclusive of a temporary 
total rating due to a period of convalescence from March 31, 
2005, through April 30, 2005, the Veteran's left ovarian cyst 
with uterine fibroids, status post laparotomy with myomectomy, 
right salpingectomy and cystectomy, was productive of symptoms 
not controlled by continuous treatment, but was not shown to 
involve the removal or prolapse of the uterus or ovary(ies), 
surgical complications of pregnancy, or fistula.  

2.  For the period from May 1, 2005, the Veteran's left ovarian 
cyst with uterine fibroids, status post laparotomy with 
myomectomy, right salpingectomy and cystectomy, has not been 
productive of symptoms not controlled by continuous treatment.  

3.  For the period prior to February 11, 2009, the Veteran's 
bilateral pes planus more closely approximates moderate 
impairment with pain on manipulation and use of the feet.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent 
for left ovarian cyst with uterine fibroids, status post 
laparotomy with myomectomy, right salpingectomy and cystectomy, 
are not met for any period prior to May 1, 2005, exclusive of a 
temporary total evaluation due to a period of convalescence from 
March 31, 2005, through April 30, 2005.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.116, 
Diagnostic Code 7615-7625 (2010).

2.  The criteria for an initial rating in excess of 10 percent 
for left ovarian cyst with uterine fibroids status post 
laparotomy with myomectomy, right salpingectomy and cystectomy, 
from May 1, 2005, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.116, Diagnostic Code 
7615 (2010).

3.  For the period prior to February 11, 2009, the criteria for 
an initial compensable rating of 10 percent, but no higher, for 
bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In this case, the RO 
furnished VCAA notice to the appellant regarding the issues on 
appeal in May 2004 which was prior to the December 2004 rating 
decision on appeal.  Therefore, the timing of the notice complies 
with the express requirements of the law as found by the Court in 
Pelegrini.  In specific regard to the claims for higher initial 
ratings, as these claims are downstream issues from that of 
service connection (for which the May 2004 VCAA letter was duly 
sent), another VCAA notice is not required. VAOPGCPREC 8-2003.  
That notwithstanding, another VCAA letter was issued to the 
appellant in January 2009 pertaining to her claims for higher 
initial disability ratings.

VA has fulfilled its duty to notify the appellant in this case 
with respect to the issues being decided herein.  In the May 2004 
and January 2009 letters, the RO informed the appellant of the 
evidence needed to substantiate her claims, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed after, 
May 30, 2008.  The amendments, among other things, removed the 
notice provision requiring VA to request the appellant to provide 
any evidence in the appellant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  Thus, the Board finds that the 
notice required by the VCAA and implementing regulations was 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional VCAA 
notice letters.

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  In this case, the Board finds that the appellant is not 
prejudiced by a decision at this time since he was notified of 
the disability rating and effective date elements in a March 2006 
letter.

The Board also finds that all necessary assistance has been 
provided to the appellant including requesting pertinent VA and 
private medical records.  In addition, the appellant was afforded 
pertinent VA examinations in August 2004 (while still on active 
duty) and in March 2009.  The Board finds that the examination 
findings were based on a thorough examination of the Veteran as 
well as a review of her medical history and complaints.  The 
examiners noted the appellant's subjective complaints and 
objective findings were provided with sufficient detail in which 
to properly evaluate the Veteran's disabilities under the 
pertinent diagnostic codes with respect to her claims for higher 
initial ratings.  Therefore, the Board finds that these VA 
examination reports are adequate for rating purposes and new 
examinations are not required.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Also, the appellant testified 
at a Board video conference hearing in September 2008 pursuant to 
her request for such a hearing.

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claims under 
consideration and being decided herein and that adjudication of 
the claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses no 
risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.

II.  Analysis

A.  General Rating Provisions

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
as in this case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  But cf. 
Johnson v. Brown, 9 Vet. App. 7 (1996) (holding that where a 
diagnostic code is not predicated on a limited range of motion 
alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect 
to pain, do not apply).



B.  Left Ovarian Cyst with Uterine Fibroids, Status Post 
Laparotomy with Myomectomy, Right Salpingectomy and Cystectomy 

Facts

The Veteran's service treatment records reflect frequent 
complaints of left abdominal pain.  She was found by ultrasound 
to have a left ovarian cyst and by x-ray in March 2001 to have a 
fibroid off the right portion of the body of the uterus.  A 
November 2002 Report of Medical History notes that the Veteran 
had an ovarian cyst and recurrent pain on the left side.  It also 
notes that she had had three ultrasounds and that the cyst had 
not decreased.  In addition, the report states that doctors had 
prescribed birth control pills, but that this still did not 
decrease the cyst.  

A January 2004 service treatment record reflects the Veteran's 
report of constant pain on the left side and a history of a left 
ovarian cyst for two years.  These records also show that the 
Veteran attended infertility classes in service.  

In May 2004, the Veteran filed a claim of entitlement to service 
connection for "ovarian cyst problems".  

The Veteran reported experiencing pain due to her ovarian cyst on 
an August 2004 Report of Medical History.  

Prior to the Veteran's discharge from active duty, in August 
2004, she underwent a Compensation and Pension examination.  She 
reported that she planned to work for Motorola after separation 
from service.  She also reported that her ovarian cyst was first 
noticed in approximately 2000.  She said at that time she began 
to have flank pain during and after intercourse and with menses.  
She described the pain presently as occurring twice weekly which 
she rated as a 9 on a pain scale from 0 to 10.  She said she 
controlled the pain with Motrin and had undergone a pelvis 
ultrasound in March 2004 which was normal.  It is noted that the 
Veteran had had a normal genital/rectal examination in March 
2004.  Results of a pelvic ultrasound conducted in August 2004 
were noted to reveal at least two intramural heterogeneously 
hypoechoic masses consistent with leiomyomas demonstrated on the 
right lateral aspect of the uterine body.  There was also a large 
cyst of the left ovary which was minimally complex and likely 
physiologic.  The Veteran was diagnosed as having history of 
recurrent ovarian cyst with uterine fibroids.  

In December 2004, the RO received information that was downloaded 
from the internet from the Mayo Clinic regarding Uterine 
Fibroids.

Private gynecological records in February 2005 and March 2005 
reflect the Veteran's complaints of severe pelvic pain, 
dyspareunia and dysmenorrhea.  

On file is a surgical record dated in March 2005 from the Good 
Samaritan Hospital reflecting a preoperative diagnosis of uterine 
fibroids, left ovarian cyst, and possible hydrosalpinx.  It also 
shows that the Veteran underwent a gynecological laparotomy, 
multiple myomectomies and uterine reconstruction, right 
salpingectomy, right ovarian cyst fenestration, left tube 
fibroplasty and left ovarian cystectomy and ovarian 
reconstruction, extensive salpingo-ovariolysis and 
chromopertubation, and an appendectomy.  The postoperative 
diagnoses included multiple uterine fibroids, bilateral 
hydrosalpinges, bilateral ovarian cyst, periappendicular 
periceceal adhesions and posterior cul-de-sac obliteration with 
possible endometriosis.  

A private postoperative record in April 2005 shows that the 
Veteran denied any complaints of pelvic pain, but had slight 
numbness at the incisional area and some fatigue.  A subsequent 
record in April 2005 shows that In vitrofertilization 
(IVF)/embryo transfer (ET) treatment was recommended.

In a May 2005 Notice of Disagreement, the Veteran said that she 
has experienced abdominal pain since early 2001 and that the 
first of five ultrasounds that she underwent for this problem, in 
March 2001, revealed two small ovarian cysts and two small 
fibroids.  She said that due to the "negligence" of medical 
personnel in service, her cysts and fibroids doubled in size 
necessitating major surgery in March 2005, and that now her 
chances of conceiving a child naturally were "slim to none".  
She asserted that a higher disability rating was warranted for 
this disability.

IVF treatment records dated in September 2005 to November 2005 
are on file.

In March 2006, the Veteran provided the dates that she underwent 
IVF treatment.  She said that she began the process in August 
2005 and had had treatment through November 3, 2005.  

A private operative report dated in April 2006 from Valley 
Ambulatory Surgery Center regarding a foot disability notes that 
the Veteran was seven months pregnant at the time.  

The Veteran testified at a Board video conference hearing in 
September 2008 that her "present" gynecological treatment 
consisted of an appointment with a reproductive doctor to start 
fertility treatment again.  She described the treatment as a 
three month process involving taking hormones and getting 
injections.   

At a VA gynecological examination in April 2009, the Veteran 
complained of abdominal pain and infertility without vaginal 
bleed.  Continuous medication was noted to not be required for 
this disability, to include hormonal and other medications.  The 
Veteran reported that she had undergone IVF with complete 
pregnancy.  Examination findings of the pelvis revealed normal 
genitalia, no vaginal discharge, normal cervix, freely moving and 
normal size.  Findings with respect to the uterus revealed no 
adnexas mass and no cervical motion tenderness.  The Veteran was 
diagnosed as having ovarian cyst, uterine fibroid and status post 
bilateral cystectomy and excision of uterine fibroid.  The 
examiner opined that the Veteran's infertility was more likely 
than not due to pelvic adhesion, as a residual from the above 
uterine surgery.  A November 2005 addendum indicates that the 
Veteran had had a normal pap smear.  

In an August 2009 rating decision, the RO granted service 
connection for special monthly compensation based on anatomical 
loss of creative organ, effective March 31, 2005.



Law and Discussion

The Veteran's service-connected gynecological disability is rated 
under the General Rating Formula for Disease, Injury, or 
Adhesions of Female Reproductive Organs (Diagnostic Codes 7610 
through 7615), specifically 38 C.F.R. § 4.116, Diagnostic Code 
7615 for disease, injury or adhesions of the ovary.  A 0 percent 
evaluation is assigned for symptoms that do not require 
continuous treatment.  A 10 percent rating is warranted for 
symptoms that require continuous treatment.  A 30 percent rating 
is assigned for symptoms not controlled by continuous treatment.

Entitlement to a Rating Greater than 30 Percent Prior to May 1, 
2005 (Exclusive of a Temporary Total Evaluation Due to a Period 
of Convalescence From March 31, 2005, Through April 30, 2005)

For the pertinent period noted above, the Veteran is rated at 30 
percent under the General Rating Formula for Disease, Injury, or 
Adhesions of Female Reproductive Organs, see 38 C.F.R. § 4.116, 
Diagnostic Codes 7610 through 7615.  The Board notes that a 30 
percent rating is the highest available rating under this 
formula.  Thus, a rating in excess of 30 percent requires rating 
under another Diagnostic Code.  Specifically, symptoms must 
include one of the following:  the removal or prolapse of the 
uterus or ovary(ies) (see Diagnostic Codes 7617, 7618, 7619, 
7621), surgical complications of pregnancy (see Diagnostic Code 
7623), or fistula (see Diagnostic Code 7624 for rectovaginal or 
7625 for urethrovaginal).  However, the Veteran has not been 
shown to have any of the above-cited symptoms or diagnoses as a 
result of her service-connected left ovarian cyst with uterine 
fibroids status post laparotomy with myomectomy, right 
salpingectomy and cystectomy.  Thus, as the Veteran has not been 
shown to have any of those symptoms, a rating in excess of 30 
percent is not warranted during any portion of this time period.

Entitlement to a Rating Greater than 10 Percent From May 1, 2005

As noted in the facts above, the Veteran underwent gynecological 
surgery in March 2005 consisting of laparotomy with myomectomy, 
right salpingectomy and cystectomy.  Following the RO's 
assignment of a temporary total evaluation due to a period of 
convalescence following the surgery from March 31, 2005, through 
April 30, 2005, the RO assigned the Veteran a 10 percent rating 
effective May 1, 2005.  

In May 2005, the Veteran reported experiencing abdominal pain 
since 2001.  She also complained of abdominal pain at a VA 
gynecological examination in April 2009.  Thus, the Board finds 
that the Veteran's service-connected left ovarian cyst with 
uterine fibroid, status post laparotomy with myomectomy, right 
salpingectomry and cystectomy, is manifested by abdominal pain.  
However, as the April 2009 VA examiner pointed out, the Veteran 
was not under any prescribed treatment for her symptoms.  
Accordingly, because the evidence does not show that the service-
connected left ovarian cyst with uterine fibroid, status post 
laparotomy with myomectomy, right salpingectomry and cystectomy, 
results in symptoms that require continuous treatment, and are 
not controlled by such treatment, a higher disability rating of 
30 percent is not warranted under the General Rating Formula for 
Disease, Injury, or Adhesions of Female Reproductive Organs.  See 
38 C.F.R. § 4.116, Diagnostic Code 7615.  

Moreover, there are no other diagnostic codes that apply that 
would warrant a higher than 10 percent rating for this disability 
for the period from May 1, 2005.  See 38 C.F.R. § 4.116, 
Diagnostic Codes 7617-7625.

The Veteran has also complained of infertility, most notably at 
the September 2008 Board video conference hearing and at the 
April 2009 VA examination.  In this regard, it is pertinent to 
note that the Veteran has been granted special monthly 
compensation under 38 C.F.R. § 3.350 for loss of use of a 
creative organ.

Based on the foregoing, the Board concludes that the Veteran's 
service-connected left ovarian cyst with uterine fibroids, status 
post laparotomy with myomectomy, right salpingectomy and 
cystectomy has been no more than 30 percent disabling for the 
period prior to May 1, 2005, exclusive of a temporary total 
evaluation due to a period of convalescence from March 31, 2005, 
through April 30, 2005, and no more than 10 percent disabling 
from May 1, 2005.  There is not a state of equipoise of the 
positive evidence with the negative evidence to otherwise provide 
a basis for assigning higher ratings during the appeal periods.  
38 U.S.C.A. § 5107 (West 2002).

C.  Entitlement to a Compensable Rating for Bilateral Pes Planus 
Prior to 
February 11, 2009

Facts

Service treatment records include a January 2000 Report of 
Medical Examination showing that the Veteran had mildly flat 
feet.  

Prior to the Veteran's discharge from active duty, in August 
2004, she underwent a Compensation and Pension examination.  With 
respect to flat feet, the Veteran reported that she had normal 
feet at enlistment, but developed flat feet since advanced 
individual training.  She said she had developed a plantar pain 
after running which was throbbing in nature.  She also described 
pain wearing high heels.  She rated her overall pain as a 7 on a 
pain scale from 0 to 10.  She noted that the pain improved with 
well supported soft sole shoes.  On examination the Veteran was 
noted to have mild bilateral pes planus without change in weight-
bearing plane and without Achilles bowing.  Tenderness was to 
palpatation along the plantar aspect of the longitudinal arch of 
the feet bilaterally with pain in the right foot first 
metatarsophlangeal joint with mild bursa versus cyst formation 
and painful toe gait noted on the right.  All other joints had 
full range of motion.  Muscle strength was 5/5 throughout.  X-
rays revealed tiny Achilles enthesophytes with a mild pes planus, 
particularly on the left.  The Veteran was diagnosed as having 
symptomatic pes planus.

At a Board video conference hearing in September 2008, the 
Veteran and her representative testified that the Veteran is 
unable to wear heels and if she tried to wear heels, she 
experiences a shooting pain in her feet.  The Veteran and her 
representative also testified that at least once a week the 
Veteran's foot cramps up for approximately 45 seconds and she 
experiences daily pain, swelling, tenderness, painful motion, 
weakness, lack of endurance, incoordination and instability.  

Law and Discussion

Bilateral pes planus will be rated as noncompensable when it is 
mild, with symptoms relieved by built-up shoe or arch support.

A moderate disability, with weight-bearing over or medial to the 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, will be rated as 10 percent 
disabling, whether bilateral or unilateral.

A severe disability, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, will be rated as 30 percent disabling where 
bilateral.

A pronounced disability (with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances) 
will be rated as 50 percent disabling where bilateral.

See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

The words "moderate," "severe," "pronounced" and "marked" are not 
defined in the VA Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2009). 

The Veteran's service treatment records show that she was found 
to have mildly flat feet on a January 2000 Report of Medical 
Examination.  She reported at an August 2004 compensation and 
pension examination that she had developed a plantar pain while 
running and that it was throbbing in nature.  She also said that 
she had pain wearing heels.  Findings revealed mild bilateral pes 
planus without change in weight bearing plane and without 
Achilles bowing; however, there was tenderness on palpitation 
along the plantar aspect of the longitudinal arch of the feet 
bilaterally, and the Veteran was diagnosed as having bilateral 
pes planus, symptomatic.  

In September 2008, the Veteran testified that she was unable to 
stand or walk for prolonged periods of time and had daily foot 
pain and tenderness.  

By resolving reasonable doubt in the Veteran's favor, the Board 
finds that the medical evidence of record supports the Veteran's 
claim for an initial compensable, 10 percent, disability rating 
for pes planus, bilaterally, under Diagnostic Code 5276 for the 
period from October 1, 2004, to February 10, 2009.  38 C.F.R. 
§ 4.3.

The Board further finds that the evidence is not clinically 
characteristic of severe impairment due to objective evidence of 
marked deformity or swelling that is required for the assignment 
of a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.

D.  Extraschedular Consideration

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice 
in exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

In regard to the increased initial rating claims discussed above, 
the Board finds that the rating criteria for each disability 
reasonably describe the Veteran's level of disability and 
symptomatology and her evaluations are adequate.  Thus, referral 
for consideration of extraschedular ratings is not warranted.


ORDER

Entitlement to an initial rating in excess of 30 percent for left 
ovarian cyst with uterine fibroids prior to May 1, 2005, 
exclusive of a temporary total evaluation due to a period of 
convalescence from March 31, 2005, through April 30, 2005, is 
denied. 

Entitlement to an initial rating in excess of 10 percent for left 
ovarian cyst with uterine fibroids status post laparotomy with 
myomectomy, right salpingectomy and cystectomy, from May 1, 2005, 
is denied.

Entitlement to an initial compensable rating of 10 percent, but 
no higher, for bilateral pes planus prior to February 11, 2009, 
is granted, subject to controlling regulations applicable to the 
payment of monetary benefits.


REMAND

As noted in the introduction above, following the date of the 
issuance of the most recent supplemental statement of the case in 
August 2009, the Veteran was afforded a VA orthopedic 
examination.  This examination took place in January 2010 and 
addresses the current severity of the Veteran's service-connected 
recurrent right great toe ganglion cyst and his bilateral pes 
planus disabilities.  However, there is no subsequent 
supplemental statement of the case on file that addresses this 
new pertinent evidence and there is no written waiver of review 
of such evidence either by the Veteran or her representative on 
file.  

Pursuant to 38 C.F.R. § 20.1304(c) (2010), any additional 
pertinent evidence received by the Board that has not already 
been considered by the agency of original jurisdiction (AOJ) must 
be referred to the AOJ for initial review unless there has been a 
waiver of such referral by the claimant.  Thus, the case is 
remanded to the RO/AMC to consider the evidence and conduct any 
further development deemed appropriate.

While the Board regrets that yet another remand of this matter 
will further delay a final decision on appeal, the Board finds 
that a remand to the RO/AMC is necessary to ensure that all due 
process requirements are met.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the claims 
file, to include all evidence submitted 
after the August 2009 supplemental 
statement of the case, to specifically 
include the January 2010 VA orthopedic 
examination report, and take appropriate 
action.  

2.  Thereafter, readjudicate the issues of 
entitlement to an initial rating in excess 
of 10 percent for recurrent right great 
toe ganglion cyst, exclusive of a 
temporary total evaluation due to a period 
of convalescence from April 18, 2006, 
through June 30, 2006, and entitlement to 
a rating in excess of 10 percent for 
bilateral pes planus (flat feet) from 
February 11, 2009.  If any benefit sought 
is not granted, furnish the appellant and 
her representative with a supplemental 
statement of the case and afford them an 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


